This action was brought by the W.C. Ellis Building Company to recover the possession from defendant of office suite 229 of the Ellis Building, situate on Lots 7, 9 and 11 of Block 90 of the Original Townsite of Phoenix, for failure on the part of the defendant to pay the rent agreed upon. The defendant filed a general demurrer and a plea of not guilty. The demurrer was overruled and the case tried without a jury. Judgment for possession of said office suite was rendered for plaintiff, and defendant has appealed. His assignments are: *Page 326 
"I. That the judgment is contrary to the law and evidence.
"II. That there is an error between the allegations of plaintiff's complaint and his proof.
"III. That the notice required by statute, and served by the plaintiff described the premises different from that alleged in plaintiff's complaint and different from that set up in the judgment."
[1, 2] Assignment No. 1 is too general and indefinite. We have so many times refused to accept such an assignment as sufficient and proper. The other two may not be determined without the evidence and the evidence is not here.
The judgment is affirmed.
LOCKWOOD and McALISTER JJ., concur.